—Appeal from an order removing action No. 2 from New York County and consolidating it with action No. 1 in Kings County and from an order granting reargument and adhering to the original determination. Order on reargument modified by striking from the ordering paragraph everything which follows the words “ upon reargument ” and by substituting therefor a provision denying the motion for consolidation, and as so modified affirmed, without costs. Appeal from original order dismissed, without costs. The nonresident plaintiff in action No. 2 was not entitled to the benefit of the preference accorded the plaintiffs in action No. 1, nor could the court consolidate action No. 2 with action No. 1 when it affirmatively appeared that the latter had been settled and discontinued prior to the making of the order of transfer and consolidation. Nolan, P. J., MaeCrate, Schmidt, Beldoek and Murphy, JJ., concur.